Exhibit 10.3

 

[g258161kgi001.jpg]

PDL BioPharma, Inc.
1400 Seaport Blvd.
Redwood City, CA 94063

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (this “Agreement”) is
made and entered into by and between Richard Murray, an individual
(“Dr. Murray”), and PDL BioPharma, Inc., a Delaware corporation (the “Company”),
and is effective as of the Effective Date set forth below.

 

1.             Employee Status. Dr. Murray’s employment with the Company ended
effective September 5, 2008 (the “Termination Date”).

 

2.             Purpose of Release. By this Agreement, the parties intend to
fully and finally resolve all issues, claims and obligations between them and
provide Dr. Murray with certain benefits that Dr. Murray would not otherwise be
entitled to receive upon termination of employment with the Company. The parties
have entered into this Agreement based on the promises and covenants contained
in this Agreement. The benefits offered in this Agreement are not intended to
create a practice or policy of the Company, and will only be made available to
Dr. Murray if he signs and returns this Agreement as provided in Section 15.

 

3.             Consideration. In exchange for Dr. Murray entering into this
Agreement and his cooperation with the smooth transition of his duties, and
provided Dr. Murray does not revoke this Agreement pursuant to Section 14.7 or
otherwise, PDL will provide to Dr. Murray the consideration set forth in this
Section 3.

 

3.1          Separation Payment. PDL will pay to Dr. Murray a lump sum payment
equal to Two Hundred Twenty One Thousand, Two Hundred Twenty-Five Dollars
($221,225) which equals six months of Dr.Murray’s annual gross base pay, less
withholding for taxes and other authorized or mandatory withholdings, which
would be paid within 10 days following the Effective Date.

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

3.2          2008 Bonus Plan Related Payment. A lump sum payment equal to the
sum of One Hundred Ten Thousand, Six Hundred Thirteen Dollars ($110,613), which
equals six months of Dr. Murray’s annual bonus, at 100% of target, less
withholding for taxes and other authorized or mandatory withholdings, which
would be paid within 10 days following the Effective Date.

 

3.3          Retention Bonus Payment. A lump sum payment equal to Eighty-One
Thousand Dollars ($81,000), less withholding for taxes and other authorized or
mandatory withholdings, which would be paid within 10 days following the
Effective Date.

 

3.4          COBRA Premiums. If Dr. Murray timely elects continued health
coverage, and provided that this Agreement shall have become effective, the
Company will pay the health insurance premiums for COBRA coverage under the
Company’s plans on his behalf for the first twelve (12) months. In the event
Dr. Murray is entitled to continued COBRA coverage following the conclusion of
the foregoing 12-month period, the full cost of premiums for such continued
coverage, if elected, shall be borne by Dr. Murray.

 

3.5          Outplacement Services. The Company will provide to Dr. Murray, at
no cost to Murray, up to six (6) continuous months of outplacement services with
Right Management Associates, provided that Dr. Murray activates such services on
or before November 5th, 2008.

 

3.6          Amendment to Options. The company will enter into the Amendment to
Stock Option Agreements in the form of Exhibit A.

 

4.             No Independent Obligation to Pay Consideration. Dr. Murray agrees
and acknowledges that the payments and benefits set forth in Section 3 above are
amounts in excess of anything to which Dr. Murray is otherwise entitled and that
his execution and non-revocation of this Agreement are material conditions to
the Company’s obligation to make the payments and provide the benefits set forth
in Section 3.

 

5.             No Release of Obligation to Pay Wages Due. Dr. Murray understands
that regardless of whether or not he executes this Agreement, the Company has
paid him for any and all wages due for time worked through the Termination Date,
including any unused vacation and personal

 

CONFIDENTIAL

 

2

--------------------------------------------------------------------------------


 

days as calculated under the Company’s policies addressing accrual of vacation
or personal time off. Dr. Murray further understands that his decision to
execute this Agreement will not affect his vested rights, if any, in his account
balances in the Company’s 401k plan.

 

6.             Waiver of Future Employment. Dr. Murray agrees he has no right to
and hereby waives any right of future employment with the Company or any
affiliates of the Company.

 

7.             Employment References. Should any prospective employer of
Dr. Murray seek a job reference for him with respect to his employment with the
Company, Dr. Murray agrees to direct such person or persons to the Company’s
Director of Human Resources or her designee, who shall provide only the dates of
Dr. Murray’s employment with the Company and the last Company position he held.
Dr. Murray agrees that the Company may make the statements listed in Exhibit C
to prospective employers that may contact the Company to seek a job reference
for him with respect to his employment with the Company.

 

8.             Confidentiality of Company Information. Dr. Murray acknowledges
agrees and warrants that he will continue to maintain the confidentiality of all
confidential and proprietary information of the Company and shall, except as
provided in Section 9, abide by the terms and conditions of the Employee
Agreement Regarding Proprietary Information and Inventions between him and the
Company, the form of which is attached hereto as Exhibit B. Dr. Murray further
warrants and represents that he will return to the Company all confidential and
proprietary information in his custody or possession no later than the
Termination Date. He further agrees that if he discovers that he has retained
any tangible or electronically stored property of the Company, he shall promptly
notify the Company of such in writing and will take reasonable steps in
accordance with the Company’s instructions to return such property to the
Company and, with respect to electronically stored data of the Company, delete
all such data and related files. The provisions of this paragraph shall remain
in effect at all times including after the Termination Date.

 

9.             Confidentiality of Release. Dr. Murray warrants and agrees,
absolutely and unconditionally, that he has and will keep the terms and
conditions of this Agreement, the

 

CONFIDENTIAL

 

3

--------------------------------------------------------------------------------


 

negotiations leading up to the execution of this Agreement and the amount of
money and consideration he is entitled to receive pursuant to the terms and
conditions of this Agreement completely confidential, with the exception that he
may disclose or have disclosed its terms and/or the amount of money and/or
consideration he is receiving pursuant to this Agreement in confidence to his
spouse; attorneys and tax preparers with a need to know such information; and
governmental authorities, as may be required by law. In no event shall
Dr. Murray disclose the aforementioned information to any current or former
employee of the Company. Before making a disclosure to one of the permitted
individuals identified above, Dr. Murray shall advise him/her of the
confidential nature of the information and obtain that person’s consent not to
further disclose the information. Notwithstanding the foregoing, Dr. Murray
acknowledges that the Company may be required to publicly disclose the terms and
conditions of this Agreement pursuant to rules and regulations promulgated by
the Securities and Exchange Commission, provided, however, that after such
disclosure by the Company, Dr. Murray may disclose the terms and conditions of
this Agreement to the extent of the Company’s public disclosure.

 

10.          No Admission of Liability. Nothing in this Agreement or in the
payment of the benefits described in this Agreement shall be construed as an
admission by the Company of any liability of any kind to Dr. Murray or anyone.

 

11.          Non-Disparagement. Dr. Murray agrees that he will not make any
disparaging or defamatory statements about the Company, its affiliates, or their
respective managers, directors, officers, employees, agents or representatives
to anyone in the future, unless such statements are made truthfully in response
to a subpoena or other legal process.

 

12.          Non-Solicitation. Dr. Murray hereby agrees that for a period of one
year following the Termination Date, he will not directly or indirectly solicit,
entice or encourage any then current employee of the Company or any successor of
the Company to work for or consult with any individual or entity outside of the
Company or any successor company, provided, however, that the term “indirect”
does not include a solicitation set forth in a periodical of general
circulation.

 

CONFIDENTIAL

 

4

--------------------------------------------------------------------------------


 

This provision supersedes and replaces Section 2 of the Employee Agreement
Regarding Proprietary Information and Inventions.

 

13.          Release.

 

13.1        Dr. Murray hereby agrees that all rights under section 1542 of the
Civil Code of the State of California (“Civil Code section 1542”) and any
similar federal, state and/or local laws are hereby waived by him. Civil Code
section 1542 provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

13.2        Dr. Murray agrees that nothing in this Agreement is to be construed
to interfere with Dr. Murray’s ability to engage in any activity protected by
the Sarbanes-Oxley Act, 18 U.S.C.§ 1514A, or from filing a charge or complaint
with or from participating in an investigation or proceeding conducted by the
EEOC, NLRB, or any other federal, state, or local agency charged with the
enforcement of any employment laws, although by signing this release he
acknowledges that he is waiving his right to individual relief, including but
not limited to monetary relief, based on claims asserted in such a charge or
complaint. Dr. Murray agrees that nothing in this release applies to any claims
or rights that might arise after the date he signs this release, the
consideration for this release, and any claims that as a matter of law cannot be
waived.

 

13.3        Notwithstanding the provisions of Civil Code section 1542 or any
similar federal, state and/or local laws, in order to provide a complete and
full release, Dr. Murray hereby irrevocably and unconditionally releases and
forever discharges the Company and each and all of its affiliates, and each of
their respective officers, agents, directors, stockholders, managers, insurers,
employees and representatives as well as each of their heirs, successors and
assigns(all of which are collectively referred to herein as the “Releasees”),
from all claims,

 

CONFIDENTIAL

 

5

--------------------------------------------------------------------------------


 

issues and obligations, known and unknown, suspected and unsuspected, statutory
and nonstatutory, which Dr. Murray at any time heretofore had or claimed to have
or which he may have or claim to have regarding events that have occurred prior
to the time he executes this Agreement, including, but not limited to, claims,
issues and/or obligations in any way connected with or based on Dr. Murray’s
employment with the Company or the termination of that employment. This release
includes but is not limited to releasing all claims Dr. Murray might have under
all state, federal and local laws pertaining to discrimination, harassment,
retaliation, the federal Workers Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act of 1974, the California Fair Employment
and Housing Act, the California Unfair Practices Act, the California Labor Code,
family and medical leave laws, wage and hour laws, disability laws, civil rights
laws, state and federal securities laws, as well as laws pertaining to claims of
or for emotional distress, fraud, invasion of privacy, defamation, breach of
contract, breach of covenant of good faith and fair dealing, as well as equal
pay laws and laws pertaining to wrongful discharge. It is expressly understood
by Dr. Murray that among the various rights and claims being waived in this
release are those arising under the Age Discrimination in Employment Act of 1967
and the Older Workers Benefit Protection Act.

 

13.4        Dr. Murray covenants to refrain from, directly or indirectly,
threatening, asserting or maintaining any claim, arbitration, litigation or
other similar proceeding or commencing, instituting or causing to be commenced
any Claim of any kind against any Releasee (each, a “Claim”), based upon any
matters released by this Agreement, except as provided in Section 13.2 above.

 

13.5        Dr. Murray represents that he has no Claims of any kind (including
workers’ compensation claims) presently pending, nor any present intent to file
a Claim of any kind after the execution of this Agreement, against any of the
Releasees. Dr. Murray further represents that he does not possess any claims
under the federal Family and Medical Leave Act and/or the California Family
Rights Act or for workers’ compensation benefits. Dr. Murray agrees that he

 

CONFIDENTIAL

 

6

--------------------------------------------------------------------------------


 

shall not, at any time in the future, discuss, encourage or voluntarily assist
or cooperate in the prosecution of any Claims against any of the Releasees,
except as may be required by law.

 

13.6        Dr. Murray represents and warrants that he has not assigned or
transferred to any person or entity any Claim released by this Agreement and
agrees to indemnify and hold harmless the Releasees from and against any and all
Claims based on, arising out of or connected with any such transfer or
assignment.

 

13.7        Dr. Murray acknowledges that he or his representatives may hereafter
discover claims or facts in addition to or different from those that he now
knows or believes to exist with respect to the subject matter of this Agreement,
but that it is Dr. Murray ’s intention in executing this Agreement and in
receiving the consideration called for by this Agreement to fully, finally and
forever settle and release all matters identified below, to the fullest extent
permitted by law. In furtherance of this intention, the release herein granted
shall be and remain in effect notwithstanding the discovery of any such
additional or different claim or fact.

 

14.          Release of Age Discrimination Claims. Dr. Murray understands that
this Agreement includes a release of any claims he might bring pursuant to the
federal Age Discrimination in Employment Act (ADEA) and that this Agreement is
intended to comply with federal law provisions necessary to waive such claims.
This agreement is also intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act, 29 U.S.C. sec 626 (f) Dr. Murray acknowledges
that he:

 

14.1        Has carefully read and fully understands all of the provisions of
this Agreement;

 

14.2        Is, through this Agreement, releasing the Company and its officers,
agents, directors, supervisors, employees and representatives, and their
successors and assigns and all persons acting by, through, under or in concert
with any of them from any and all claims he may have against them;

 

14.3        Knowingly and voluntarily agrees to all of the terms set forth in
this Agreement;

 

14.4        Knowingly and voluntarily intends to be legally bound by the same;

 

CONFIDENTIAL

 

7

--------------------------------------------------------------------------------


 

14.5        Has been advised to and has had the opportunity to consult with and
obtain the advice of legal counsel of his choice prior to executing this
Agreement;

 

14.6        Has received this Agreement on August 14, 2008 and that Dr. Murray
had a period of twenty-one (21) days from that date to consider and execute this
Agreement and, if Dr. Murray has chosen to execute this Agreement in less than
twenty-one (21) days from the time he was originally given this Agreement, he
hereby acknowledges that he has done so voluntarily and knowingly; and

 

14.7        May, within seven (7) calendar days after he has executed this
Agreement, revoke his assent to this Agreement by notifying Gwen Carscadden,
Director, Human Resources, in writing, at PDL BioPharma, Inc., 1400 Seaport
Boulevard, Redwood City, California 94063. If this Agreement is revoked, it
shall become null and void and the Company shall have no obligation hereunder
including to pay, deliver or provide any of the consideration identified in
Section 3. This Agreement will only become effective and enforceable upon the
expiration of the foregoing seven (7) day revocation period, provided that
Dr. Murray has not revoked this Agreement (the “Effective Date”).

 

15.          Execution and Effectiveness.  Under no circumstance may Dr. Murray
execute this Agreement prior to September 5, 2008, the Termination Date. In
order for this Agreement to be effective, Dr. Murray (1) must execute and date
this Agreement in the spaces provided at its end after the Termination date,
initial the lower right-hand corner of each page of this Agreement and deliver
an executed, dated and initialed original copy of this Agreement to Gwen
Carscadden, Director of Human Resources of the Company (or her designee) on or
after his Termination Date but before September 12, 2008 and (2) must not revoke
this Agreement during the period in which it may be revoked as set forth in
Section 13.7.

 

16.          Entire Agreement. This Agreement sets forth the entire
understandings between the parties hereto, and supersedes any other statements,
agreements or understandings between the parties whatsoever, including, but not
limited to, any prior offer of employment with the

 

CONFIDENTIAL

 

8

--------------------------------------------------------------------------------


 

Company. In executing this Agreement, neither the Company nor Dr. Murray has
relied upon any representations by or on behalf of the other party that are not
set forth in this Agreement.

 

17.          Severability. If any term, clause or provision of this Agreement is
construed to be or adjudged invalid, void or unenforceable, such term, clause of
provision will be deemed amended, limited or stricken to the extent necessary to
permit the maximum enforceability or validation of the term(s), and the
remaining terms, clauses and provisions will remain in full force and effect to
the fullest extent permitted by law.

 

18.          Modification. This Agreement may be modified only in a writing
signed by both parties. This Agreement shall be binding upon and inure to the
benefit of the parties hereto or the respective heirs, assigns, legal
representatives, and successors in interest.

 

19.          Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the state of California, without
reference to the conflicts of law principles thereof.

 

PLEASE READ THIS RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL CLAIMS, WHETHER
KNOWN OR UNKNOWN, YOU MAY HAVE IN CONNECTION WITH YOUR EMPLOYMENT WITH PDL
BIOPHARMA, INC., INCLUDING THE TERMINATION OF YOUR EMPLOYMENT.

 

 

/s/ Richard Murray

 

September 19, 2008

Richard Murray, Ph.D.

 

DATE

 

 

 

PDL BioPharma, Inc.

 

 

 

 

 

 

 

 

/s/ Andrew Guggenhime

 

September 19, 2008

Andrew Guggenhime

 

DATE

SVP and Chief Financial Officer

 

 

 

CONFIDENTIAL

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Exhibit A

 

Amendment to Stock Option Agreements

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Exhibit B

 

Employee Agreement Regarding Proprietary Information and Inventions
(See Attached)

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Authorized Reference Check Statement

 

Dr. Richard Murray joined PDL in April of 2003 and resigned his duties in
September 2008. He joined PDL as VP of Research, was promoted to SVP & CSO, then
to EVP & CSO during his tenure at PDL. He served on the Board of Directors from
February 2007 to May 2008. During his tenure and under his leadership:

 

·      The strategy, implementation and FDA approval of new formulations of the
anti-hypertensive drug Cardene was realized

 

·      A novel antibody drug program, volociximab, was brought into PDL from the
acquisition of Eos biotechnology (where Dr Murray was a co-founder) and entered
clinical studies. This antibody represents one of two products that are
currently part of a co-development collaboration with Biogen-Idec.

 

·      A novel antibody drug program, Elotuzumab was discovered and translated
into a clinical program. Elotuzumab, and an additional novel pre-clinical
program, PDL241, formed the basis of a co-development collaboration with BMS.

 

·      A novel antibody program, PDL192 was discovered and translated into
clinical studies.

 

·      Multiple CMC IND amendments were submitted and accepted by the FDA for
site and scale changes to antibody manufacturing processes.

 

--------------------------------------------------------------------------------